DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Claim Status
Claims 1-5 and 8-20 are pending.
Claims 6-7 are canceled.
Claims 1, 18, and 20 are independent.
Claims 1, 18, and 20 are currently amended.
Claims 2-4, 13-14, 16-17 are previously presented.
Claims 5, 8-12, 15, and 19 are original.



 
Response to Arguments
35 U.S.C. 102
Regarding the prior rejection of claims 1-3, 6-9, and 12-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0034887 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.

35 U.S.C. 103
Regarding the prior rejection of claims 4-5 under 35 U.S.C. as being unpatentable over Lee in view of Mullis (US 2012/0280045 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Regarding the prior rejection of claims 10-11 under 35 U.S.C. as being unpatentable over Lee in view of Mokhasi (US 2017/0337554 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.


Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 1:
user-worn payment ring of the possessing user configured to perform a multiple-user-shared-terminal-less payment transaction between itself and the NFC customer device of the possessing user … wherein the multiple-user-shared terminal-less payment transaction involves a payment made solely through the NFC customer device to the payment server
Claim 2:
a memory device configured to store information for the possessing user as at least one of a payor and a payee
Claim 3:
a memory device storing information for the possessing user as both the payor and the payee (see para. 0050)
Claim 4:
a user-openable and closable physical lock for unforming and forming an electrical connection for putting the NFC-scannable user-worn payment ring in any of a communication-physically-locked mode and a communication- physically-unlocked mode responsive to a selected lock position
Claim 10:
wherein a user identifier and at least one card number, selected from the group consisting of a credit card number and a debit card number, are stored in the NFC-scannable user-worn payment ring, and are output to the NFC customer device using an encrypted communication protocol responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device
Claim 11:
wherein a user identifier and at least one bank routing number, are stored in the NFC-scannable user-worn payment ring, and are output to the NFC customer device using an encrypted communication protocol responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device.
Claim 12:
wherein a user identifier and payment information relating to a user payment entity are output to the NFC customer device for temporary storage responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device, and wherein the user identifier and the payment information are temporarily stored in the NFC customer device and thereafter discarded responsive to a transmission of the user identifier and the payment to a remote payment server configured to process the user identifier and the payment information to complete the terminal- less payment transaction
Claim 13:
wherein the multiple- user-shared-terminal-less payment transaction is capable of being performed when the NFC- scannable user-worn payment ring is located in scannable position relative to the NFC customer device in an absence of a multi-user-shared terminal device
Claim 14:
NFC physical tag encoded with a unique identifier of a user and information for the possessing user as at least one of a payor and a payee
Claim 15:
management server for (i) generating a customer payable invoice for the a terminal-less payment transaction, responsive to receiving a confirmation of a customer actuating a pay button provided on the NFC customer device, and (ii) transmitting the customer payable invoice to the NFC customer device.  
Claim 17:
wherein the NFC- scannable user-worn payment ring is configured as a pendant for a necklace
Claim 19:
a memory device configured to store information for a user as both the payor and the payee


Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 16:
wherein a plurality of customer selectable electronic payment services comprises at least one e-banking system internal to and implemented by a respective one of a plurality of sellers of products and services.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 18, and 20, the claims recite “wherein the multiple-user-shared terminal-less payment transaction involves a payment made solely through the NFC customer device to the payment server”.  The term “solely” renders the claim indefinite.  The specification describes initiating payment transactions using an NFC capability of a wearable payment transaction ring.  The ring is scanned with another device that is not a device which is shared between multiple users before communicating with the payment server or user mobile device.  Because the payment involves the ring, the payment is not made “solely” through the NFC customer device to the payment server.
Regarding claims 2-5, 8-17, and 19, the claims do not remedy the deficiency of the rejected base claims from which they depend.

Regarding claims 1, 18, and 20, the claims recite “a payment server, operatively coupled to the NFC customer device and lacking an operative coupling to the NFC-scannable user-worn payment ring”.  The term “lacking an operative coupling” renders the claim indefinite as the meaning of the term is unclear.  The specification discloses the NFC-scannable user-worn payment ring communicating with the NFC customer device, and the NFC customer device communicating with the payment server.  Thus, the payment server is “operatively coupled” to the NFC-scannable user-worn payment ring via the mobile device.  As such, the recitation of “payment server …lacking an operative coupling to the NFC-scannable user-worn payment ring” is indefinite.
Regarding claims 2-5, 8-17, and 19, the claims do not remedy the deficiency of the rejected base claims from which they depend.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinston (US 2015/0039494 A1) in view of Proud (US 2014/0249994 A1).

Regarding claims 1, 18, and 20, Sinston discloses a Near Field Communication (NFC) payment system (and associated method and computer program product), comprising:
an NFC customer device of a possessing user, the NFC customer device comprising a NFC scanning capability (see Fig. 1 mobile phone 102; para. 0046);
a NFC-scannable user-worn payment ring of the possessing user configured to perform a payment transaction between itself and the NFC customer device of the possessing user (see Fig. 1 electronic device 101; paras. 0020, 0064, wherein “ring” is reasonably interpreted to cover wristwatch, pendant, and bracelets); and
a payment server, operatively coupled to the NFC customer device and lacking an operative coupling to the NFC-scannable user-worn payment ring (see para. 0025, 0049), 
wherein the payment transaction involves a payment made solely through the NFC customer device to the payment server (see para. 0025, 0049-0052).

Sinston does not explicitly disclose wherein the payment transaction is multiple-user-shared-terminal-less.
Proud teaches performing a payment transaction which is multiple-user-shared-terminal-less (see para. 0170-0176).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sinston to include wherein the payment transaction is multiple-user-shared-terminal-less.
One skilled in the art would have been motivated to make the modification to perform transactions without the use of additional investment in terminal equipment and terminal software/firmware (see Proud, para. 0014).

Regarding claim 2, Sinston discloses wherein the NFC- scannable user-worn payment ring comprises a memory device configured to store information for the possessing user as at least one of a payor and a payee (see para. 0050).

Regarding claims 3 and 19, Sinston discloses wherein the NFC- scannable user-worn payment ring comprises a memory device storing information for the possessing user as both the payor and the payee (see para. 0050).

Regarding claim 8, Sinston discloses wherein the NFC customer device is a mobile smart phone (see Fig. 1 mobile phone 102; para. 0046).

Regarding claim 10, Sinston discloses wherein a user identifier and at least one card number, selected from the group consisting of a credit card number and a debit card number, are stored in the NFC-scannable user-worn payment ring (see para. 0071).  Proud teaches wherein the data is output to the NFC customer device using an encrypted communication protocol responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device (see para. 0170-0176).

Regarding claim 11, Sinston discloses wherein a user identifier and at least one bank routing number, are stored in the NFC-scannable user-worn payment ring (see para. 0071). Proud teaches wherein the data is output to the NFC customer device using an encrypted communication protocol responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device (see para. 0170-0176).

Regarding claim 12, Proud teaches wherein a user identifier and payment information relating to a user payment entity are output to the NFC customer device for temporary storage responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device, and wherein the user identifier and the payment information are temporarily stored in the NFC customer device and thereafter discarded responsive to a transmission of the user identifier and the payment to a remote payment server configured to process the user identifier and the payment information to complete the terminal-less payment transaction (see para. 0170-0176). 

Regarding claim 13, Proud teaches wherein the multiple- user-shared-terminal-less payment transaction is capable of being performed when the NFC- scannable user-worn payment ring is located in scannable position relative to the NFC customer device in an absence of a multi-user-shared terminal device (see para. 0170-0176).

Regarding claim 14, Sinston discloses wherein the NFC customer device has a NFC customer device scannable NFC physical tag encoded with a unique identifier of a user and information for the possessing user as at least one of a payor and a payee (see para. 0067).

Regarding claim 15, Proud teaches a NFC management server for (i) generating a customer payable invoice for the a terminal-less payment transaction, responsive to receiving a confirmation of a customer actuating a pay button provided on the NFC customer device, and (ii) transmitting the customer payable invoice to the NFC customer device (see para. 0170-0176).  

Regarding claim 16, Sinston discloses wherein a plurality of customer selectable electronic payment services comprises at least one e-banking system internal to and implemented by a respective one of a plurality of sellers of products and services (see para. 0077-0078).  

Regarding claim 17, Sinston discloses wherein the NFC- scannable user-worn payment ring is configured as a pendant for a necklace (see para. 0020, 0064).



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sinston in view of Proud, further in view of Mullis (US 2012/0280045 A1, cited in prior Office Action).

Regarding claim 4, Sinston does not explicitly disclose wherein the NFC- scannable user-worn payment ring comprises a user-openable and closable physical lock for unforming and forming an electrical connection for putting the NFC-scannable user-worn payment in any of acommunication- physically-locked mode and a communication- physically-unlocked mode responsive to a selected lock position.
Mullis teaches wherein a scannable device comprises a user-openable and closable physical lock for unforming and forming an electrical connection for putting the device in any of a communication- physically-locked mode and a communication- physically-unlocked mode responsive to a selected lock position (see para. 0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Sinston to include wherein the NFC- scannable user-worn payment ring comprises a user-openable and closable physical lock for unforming and forming an electrical connection for putting the NFC-scannable user-worn payment in any of a communication-physically-locked mode and a communication- physically-unlocked mode responsive to a selected lock position.
One skilled in the art would have been motivated to make the modification in order to deactivate a device the user does not want to be scanned (see para. 0045-0049).

Regarding claim 5, Mullis teaches wherein the physical lock comprises a moveable metal shield (see para. 0049).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sinston in view of Proud, further in view of Official Notice.

Regarding claim 9, Sinston teaches wherein the NFC customer device is any device with suitable connectivity (see para. 0068) but does not explicitly disclose a mobile smart watch.
Official Notice is taken that smartwatches with suitable connectivity were old well known at the time of filing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sinston to include a mobile smart watch.
The modification would have merely been the simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the connectivity means of the secondary reference for the connectivity means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Further, one skilled in the art would have been motivated to make the modification for the portability of smartwatches over other devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692